Citation Nr: 1423559	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.  These matters come to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  A Notice of Disagreement (NOD) was received in May 2010, a Statement of the Case was issued in November 2010, and the appeal was perfected in January 2011. 


FINDINGS OF FACT

1. The Veteran's current bilateral sensorineural hearing loss disability was not manifest in service or to a degree of 10 percent within one year of separation, and is unrelated to service. 

2. The Veteran's tinnitus manifested during his active duty service and has persisted since.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in December 2009.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate the claims and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for hearing loss and tinnitus in March 2010; and afforded the Veteran the opportunity to give testimony before the Board. The examiner physically evaluated the Veteran and considered his history at the time the opinion was rendered.  The examination was therefore adequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria, Factual Background, and Analysis

The issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing Loss

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board notes that the lack of any evidence that a claimant exhibited hearing loss during service is not fatal to a claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court): 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385  . . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385  , and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary). 

The Veteran's hearing acuity was tested upon entry to service, as given below with ISO or ANSI units after conversion in parentheses.  The current hearing loss regulation defining hearing loss, 38 C.F.R. § 3.385, defines hearing loss based on decibel measurement recorded in ISO or ANSI units.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

A February 1966 audiological evaluation, conducted as part of the Veteran's entrance examination, show his puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
5 (15)
--
-5 (5)
LEFT
-5 (10)
15 (25)
-5 (5)
--
0 (10)

An undated audiogram from service (subsequently converted to current standards and interpreted by the March 2010 VA examiner) show puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
15
LEFT
10
25
5
5
5


The Veteran's December 1968 separation examination show his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
 --
0
LEFT
20
20
10
--
5

The examiner at the December 1968 separation examination classified the results as bilateral partial deafness, H-2; however, on the Report of Medical History at separation, the Veteran denied any ear trouble or hearing loss. 

The Veteran first claimed service connection for hearing loss and tinnitus in December 2009.  At VA examination in March 2010, the Veteran reported having been exposed to acoustic trauma while serving in combat and experienced difficulty hearing, which forced him to "have to turn up everything" and "have people talk louder."  The March 2010 VA evaluation found the Veteran to have a hearing loss disability as defined by 38 C.F.R. § 3.385, as shown below.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
35
50
60
LEFT
50
40
70
65
75

The speech recognition score was 94 percent in the right ear and 86 percent in the left ear.  The examiner diagnosed bilateral moderate to moderately severe sensorineural hearing loss.  

The examiner noted the Veteran's audiological evaluations in service.  He indicated that the results were clinically normal on entry to service as well as on separation.  He opined that the 1968 examiner erred in diagnosing the Veteran with partial deafness as under the Army regulations of the time, the results were "well within the H-1 standard."  There is no evidence to support a diagnosis of bilateral partial deafness at separation.  The examiner also noted that the configuration of thresholds showing poorer thresholds at the lower frequencies, which is referred to as a "rising configuration" and is often due to poor headphone placement during testing, temporary ear obstruction, or excessive noise levels during testing.  The examiner also noted the Veteran's denial of hearing loss at separation. 

Conceding noise exposure due to combat, the examiner opined that it was less likely than not that the Veteran's hearing loss was related to his military service.  The examiner noted that the Veteran had clinically normal hearing at the time of separation according to the audiological evaluations results.  The examiner found that the examining provider doing the discharge physical made a misdiagnosis as the thresholds were within the H-1 profile range and clinically normal.  This would also explain the Veteran's denial of any hearing loss on his separation medical history report.  

Although a difference of 20 decibels is noted between enlistment and separation in the right ear at 1000 Hertz, the examiner concluded that this difference is less likely than not to be a significant threshold shift indicating permanent changes in hearing sensitivity.  The clinical picture is one of a rising bilateral configuration with no indication of common signs of noise induced hearing loss.  Rather, the rising configuration is often seen in cases where headphones were not placed properly, cerumen was present, or there was excessive noise in the test environment.  The examiner noted his past experience training nurses on the use of the audiological equipment in the 1960s and as an expert witness reviewing hundreds of similar cases, and could not recall an instance in which a permanent low frequency loss was confirmed.   

The examiner concluded that the Veteran's hearing loss was more likely as not due to postservice factors such as age, hyperlipidemia, and family genetics.  The current hearing loss is atypical of noise induced hearing loss and more consistent with genetic and metabolic factors.

The Board acknowledges that the Veteran had some medical training in connection with his duties as a medical specialist, but the opinion of the VA examiner (an audiologist who has reported reviewing hundreds of similar cases) is afforded more weight given his specialized training in audiology and professional experience.  

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against service connection for the Veteran's sensorineural hearing loss.  It was not manifested in service or to a degree of 10 percent within one year of separation.  Moreover, the VA examiner indicated in March 2010 that it was less likely than not caused by or a result of service.  He considered the history provided by the Veteran at that time and addressed the notation on his separation examiner, the threshold shift at 2000 Hertz, and included a thorough rationale for all opinions.  A lack of continuity since service is supported by the fact that there is no evidence of record showing any treatment or indication of hearing loss until the Veteran filed his claim in December 2009.  Consequently, service connection for bilateral hearing loss must be denied.


Tinnitus

A veteran is competent to describe symptoms that he experienced in service, or at any time after service, when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v, Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

At the March 2010 VA examination, the Veteran indicated that his tinnitus began in combat service and that he recalled onset by six months after service.  The Board acknowledges that the Veteran received various decorations, including the CMB for combat participation.  Therefore, under the provisions of 38 U.S.C.A. § 1154(b), the Board accepts the Veteran's testimony as sufficient to show that his tinnitus began during service.  The Veteran is competent to report when he first experienced ringing in his ears.  He is also competent to report a continuity of symptomatology since service. 

The March 2010 VA examiner found he could not opine as to whether the Veteran's tinnitus was related to service without resorting to speculation.  The examiner indicated that there is no evidence supporting a claim of onset six months after service as tinnitus has immediate onset after acoustic trauma. 

After considering the Veteran's competent and credible lay testimony, and in recognition of the fact that noise exposure is consistent with the circumstances of his combat service, the Board finds that the evidence, as it stands, is at least in equipoise on the question of bilateral tinnitus.  As such, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for bilateral tinnitus is therefore warranted.  38 U.S.C.A. § 5107(b).


 ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


